Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 18, 2012                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  143307(56)                                                                                               Mary Beth Kelly
                                                                                                           Brian K. Zahra,
                                                                                                                      Justices

  _________________________________________
  In re Estate of ARNOLD E. MORTIMORE,
  Deceased.
  _________________________________________
  RENEE HANNEMAN and DEAN
  MORTIMORE,
           Appellees,
                                                                    SC: 143307
  v                                                                 COA: 297280
                                                                    Shiawassee CC: 09-034102-DA
  HELEN M. FISER,
             Appellant.
  _________________________________________

         On order of the Court, the motion for reconsideration of this Court’s May 25, 2012
  order is considered, and it DENIED, because it does not appear that the order was entered
  erroneously.

         YOUNG, C.J. and MARKMAN, J., would for reasons stated in the dissent to the
  order of May 25, 2012, grant reconsideration, vacate the order of May 25, 2012 and
  reinstate the appeal.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 18, 2012                       _________________________________________
                                                                               Clerk